Supreme Court of Texas
                                  ══════════
                                   No. 21-0049
                                  ══════════

           Pape Partners, Ltd., Glenn R. Pape and Kenneth W. Pape,
                                    Petitioners,

                                         v.

                           DRR Family Properties LP,
                                    Respondent

           ═══════════════════════════════════════
                       On Petition for Review from the
               Court of Appeals for the Tenth District of Texas
           ═══════════════════════════════════════

                                   JUDGMENT

      THE SUPREME COURT OF TEXAS, having heard this cause on petition for

review from the Court of Appeals for the Tenth District, and having considered the

appellate record, briefs, and the arguments of counsel, concludes that the court of

appeals’ judgment should be reversed.

      IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

      1)     The court of appeals’ judgment is reversed;

      2)     The case is remanded to the trial court for further proceedings; and

      3)     Respondent shall pay the costs incurred by petitioners in this Court.


      Copies of this judgment are certified to the Court of Appeals for the Tenth

District and to the 74th District Court of McLennan County, Texas, for observance.
Opinion of the Court delivered by Chief Justice Hecht

                   May 20, 2022

                     *********




                         2